Case 9:18-cv-80176-BB Document 553-1 Entered on FLSD Docket 06/02/2020 Page 1 of 3




                  EXHIBIT 1
Case 9:18-cv-80176-BB Document 553-1 Entered on FLSD Docket 06/02/2020 Page 2 of 3




                                          Exhibit 1
                                Dr. Wright’s List of Redactions

   ECF No. 534 - Plaintiffs’ Opposing Statement of Material Facts
   Document                        Defendant’s Redaction       Redacted Information
   Opposition                      None
   ECF No. 534-1 – Exhibit 1       No redactions
   ECF No. 534-2 – Exhibit 2       No redactions
   ECF No. 534-3 – Exhibit 3       No redactions
   ECF No. 534-4 – Exhibit 4       Pages 9, 11, 13, 35, 36,    Email addresses of non-
                                   139, 70, 94, 102, 115, 148, parties; Current email address
                                   150–154, 256, 260–262,      of Dr. Wright
                                   284, 287, 288
   ECF No. 534-5 – Exhibit 5       No redactions
   ECF No. 534-6 – Exhibit 6       No redactions
   ECF No. 534-7 – Exhibit 7       No redactions
   ECF No. 534-8 – Exhibit 8       Pages 1, 2                  Email addresses of non-
                                                               parties; Current email address
                                                               of Dr. Wright
   ECF No. 534-9 – Exhibit 9       No redactions
   ECF No. 534-10 – Exhibit 10     No redactions
   ECF No. 534-11 – Exhibit 11     No redactions
   ECF No. 534-12 – Exhibit 12     No redactions
   ECF No. 534-13 – Exhibit 13     No redactions
   ECF No. 509-14 – Exhibit 14     No redactions
   ECF No. 534-15 – Exhibit 15     No redactions
   ECF No. 534-16 – Exhibit 16     No redactions
   ECF No. 534-17 – Exhibit 17     No redactions
   ECF No. 534-18 – Exhibit 18     No redactions
   ECF No. 534-19 – Exhibit 19     No redactions
   ECF No. 534-20 – Exhibit 20     No redactions
   ECF No. 534-21 – Exhibit 21     No redactions
   ECF No. 534-22 – Exhibit 22     No redactions
   ECF No. 534-23 – Exhibit 23     No redactions
   ECF No. 534-24 – Exhibit 24     No redactions
   ECF No. 534-25 – Exhibit 25     No redactions
   ECF No. 534-26 – Exhibit 26     No redactions
   ECF No. 534-27 – Exhibit 27     No redactions
   ECF No. 534-28 – Exhibit 28     No redactions
   ECF No. 534-29 – Exhibit 29     No redactions
   ECF No. 534-30 – Exhibit 30     No redactions
   ECF No. 534-31 – Exhibit 31     No redactions
   ECF No. 534-32 – Exhibit 32     No redactions
Case 9:18-cv-80176-BB Document 553-1 Entered on FLSD Docket 06/02/2020 Page 3 of 3




   ECF No. 534 - Plaintiffs’ Opposing Statement of Material Facts
   ECF No. 534-33 – Exhibit 33     Pages 1–3                  Email addresses of non-
                                                              parties; Current email address
                                                              of Dr. Wright
   ECF No. 534-34 – Exhibit 34     No redactions
   ECF No. 534-35 – Exhibit 35     No redactions
   ECF No. 534-36 – Exhibit 36     Pages 3, 9, 12, 18–21, 23, Email addresses of non-
                                   42, 45, 46, 60, 157, 170,  parties; Home address of non-
                                   182, 193, 194              party; Redactions agreed to
                                                              by Plaintiffs’ counsel and
                                                              non-party witness’s counsel
   ECF No. 534-37 – Exhibit 37     Pages 16, 17, 22, 35, 92   Home address and birth date
                                                              of Dr. Wright’s ex-wife;
                                                              Former home address of Dr.
                                                              Wright; Home address, birth
                                                              date, telephone number, and
                                                              email address of Dr. Wright’s
                                                              wife
   ECF No. 534-38 – Exhibit 38     No redactions
   ECF No. 534-39 – Exhibit 39     No redactions
   ECF No. 534-41 – Exhibit 40     No redactions
   ECF No. 534-41 – Exhibit 41     No redactions
   ECF No. 534-42 – Exhibit 42     No redactions
   ECF No. 534-43 – Exhibit 43     No redactions
   ECF No. 534-44 – Exhibit 44     No redactions
   ECF No. 534-45 – Exhibit 45     No redactions
   ECF No. 534-46 – Exhibit 46     No redactions
   ECF No. 534-47 – Exhibit 47     No redactions




                                              2
